       Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 1 of 20




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
 2    David Perlson (CA Bar No. 209502)              DeepaJared
                                                             Acharya
                                                                 Newton (CA (admitted
                                                                              Bar No. 267654)
                                                                                         pro hac vice)
      davidperlson@quinnemanuel.com                  deepaacharya@quinnemanuel.com
                                                          jarednewton@quinnemanuel.com
 3                                                   JaredSandy
                                                           Newton     (admitted    propro
                                                                                        hachac
                                                                                            vice)
      Jonathan Tse (CA Bar No. 305468)                             Shen   (admitted            vice)
 4    jonathantse@quinnemanuel.com                   jarednewton@quinnemanuel.com
                                                          sandyshen@quinnemanuel.com
      50 California Street, 22nd Floor               Sandy   Shen
                                                          1300      (admitted
                                                                 I Street  NW,pro    hac
                                                                                  Suite   vice)
                                                                                        900
 5    San Francisco, CA 94111                        sandyshen@quinnemanuel.com
                                                          Washington, D.C. 20005
      Telephone: (415) 875-6600                      1300Telephone:
                                                           I Street NW,     Suite538-8000
                                                                         (202)     900
 6    Facsimile: (415) 875-6700                      Washington,     D.C.  20005
                                                          Facsimile: (202) 538-8100
                                                     Telephone: (202) 538-8000
 7
      Catlin Williams (CA Bar No. 336464)            Facsimile: (202) 538-8100
 8    catwilliams@quinnemanuel.com
      555 Twin Dolphin Drive, 5th Floor
 9    Redwood Shores, CA 94065
      Telephone: (650) 801-5000
10    Facsimile: (650) 801-5100
11
     Attorneys for Defendant Google LLC
12
13
                                 UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16
17                                                         Case No. 4:09-CV-05718-SBA
        NETLIST, INC.,
18
              Plaintiff,                                   DEFENDANT GOOGLE LLC’S REPLY
19                                                         IN SUPPORT OF ITS MOTION FOR
                     v.                                    SUMMARY JUDGMENT ON THE ISSUE
20                                                         OF ABSOLUTE INTERVENING RIGHTS
        GOOGLE LLC,                                        (DKT. 155)
21
              Defendant.
22                                                         JUDGE: Hon. Saundra Brown Armstrong
                                                           HEARING DATE: November 10, 2021
23                                                         TIME: 2:00 PM PT

24
25
26
27
28

                                                                              CASE NO. 4:09-CV-05718-SBA
             GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
           Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 2 of 20




 1                                                  TABLE OF CONTENTS
                                                                                                                                 Page
 2
 3 I.          THE AMENDMENTS TO CLAIMS 1, 15, 28, AND 39 NARROWED THEIR
               SCOPE AND DISCLAIMED SUBJECT MATTER .........................................................2
 4
               A.       Netlist’s Amendments Narrowed the Logic Element Limitations ...........................3
 5
               B.       Netlist’s Amendments Narrowed the Register Limitation ......................................6
 6
               C.       Netlist’s Amendments Narrowed the PLL Device Limitation.................................8
 7
               D.       Netlist’s Remaining Arguments Cannot Defeat Summary Judgment ......................9
 8
     II.       NETLIST AMENDED CLAIM 16 AND NARROWED ITS SCOPE .............................11
 9
               A.       Netlist Does Not Dispute that Claim 16 Was Literally “Amended” ......................11
10
               B.       Netlist Substantively Changed the Scope of Claim 16 Through Arguments ..........11
11
               C.       Netlist Substantively Changed the Scope of Claim 16 Under Honeywell ..............14
12
     III.      NETLIST DOES NOT GENUINELY DISPUTE GOOGLE’S EVIDENCE
13             CONCERNING ITS PURCHASE AND USE OF THE ACCUSED PRODUCTS ...........15
14 IV.         CONCLUSION.............................................................................................................15
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             ii                   CASE NO. 4:09-CV-05718-SBA
                 GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 3 of 20




 1                                                TABLE OF AUTHORITIES
      Aronsen v. Crown Zellerbach,
 2           662 F.2d 584 (9th Cir. 1981)........................................................................................ 11
 3 Biogen Idec, Inc. v. GlaxoSmithKline LLC,
          713 F.3d 1090 (Fed. Cir. 2013) ...............................................................................12, 13
 4
   Convolve, Inc. v. Compaq Comp. Corp.,
 5        812 F.3d 1313 (Fed. Cir. 2016) .................................................................................... 10
 6 eBay Inc. v. Parts-River, Inc.,
          No. 10-cv-04947, 2011 WL 1754083 (N.D. Cal. May 9, 2011) ....................................... 9
 7
   Galderma Labs., L.P. v. Amneal Pharms. LLC,
 8        806 F. App’x 1010 (Fed. Cir. 2020) ............................................................................. 13
 9 Honeywell Int’l, Inc. v. Hamilton Sundstrand Corp.,
         370 F.3d 1131 (Fed. Cir. 2004) .................................................................................... 14
10
   Kaufman Co., Inc. v. Lantech, Inc.,
11       807 F.3d 970 (Fed. Cir. 1986)........................................................................................ 6
12 Laitram Corp. v. NEC Corp.,
           163 F.3d 1342 (Fed. Cir. 1998) ............................................................................. 6, 8, 10
13
   Marine Polymer Techs. v. HemCon, Inc.,
14        672 F.3d at 1362 ........................................................................................... 2, 11, 12, 15
15 Norian Corp. v. Stryker Corp.,
         432 F.3d 1356 .............................................................................................................. 14
16
   Omega Eng’g, Inc. v. Raytek Corp.,
17        334 F.3d 1314 (Fed. Cir. 2003) .................................................................................... 10
18 Phillips v. AWH Corp.,
            415 F.3d 1303 (Fed. Cir. 2005) ................................................................... 1, 3, 7, 10, 12
19
   Power Integrations, Inc. v. ON Semiconductor Corp.,
20          396 F. Supp. 3d 851 (N.D. Cal. 2019) .....................................................................13, 14
21 Presidio Comps. v. Amer. Tech. Ceramics,
           875 F.3d 1369 (Fed. Cir. 2017) ...................................................................................6, 9
22
   Tech. Props. Ltd. LLC v. Huawei Techs Co., Ltd.,
23         849 F.3d 1349 (Fed. Cir. 2017) .................................................................................... 13
24 Vasudevan Software, Inc. v. MicroStrategy, Inc.,
           782 F.3d 671 (Fed. Cir. 2015) ...................................................................................... 13
25
   X One, Inc. v. Uber Techs., Inc.,
26         440 F. Supp. 3d 1019 (N.D. Cal. 2020) ...................................................................13, 14
27
28

                                                              iii                  CASE NO. 4:09-CV-05718-SBA
                  GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
        Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 4 of 20




 1                                                      Statutory Authorities
 2 35 U.S.C. § 271(a)................................................................................................................2, 15
 3 35 U.S.C. § 316(b) (pre-AIA) ......................................................................................... 2, 11, 15
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             iv                   CASE NO. 4:09-CV-05718-SBA
                 GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
       Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 5 of 20




 1          During the ten-year reexamination of the ’912 Patent, the original claims were rejected by
 2 the patent examiner and confirmed invalid by PTO. The rejections forced Netlist to submit detailed
 3 amendments and arguments that—by its own admission—“narrowed” the scope of the claims and
 4 “disclaimed” broader coverage. Now, however, Netlist asks the Court to find that its narrowing
 5 amendments, arguments, and disclaimers were somehow inconsequential and merely to “clarify”
 6 the claims and recite “inherent” subject matter. Netlist’s litigation-driven revisionist history should
 7 be rejected.
 8          First, with respect to asserted independent claims 1, 15, 28, 39, and their dependents, Netlist
 9 submitted detailed amendments to the logic element, register, and phase-lock loop limitations. For
10 example, the original claims placed no restriction on whether—let alone how—the logic element
11 generated output signals. The amended claims now require the logic element to generate output
12 signals based on four specific enumerated input signals. Netlist similarly amended the register and
13 phase-lock loop limitations to require transmission of specific signals to specific components in the
14 claimed circuit. While Netlist now argues that those amendments are meaningless, it told the PTO
15 at the time that the amendments narrowed the scope of the claims:
16          As discussed above, the claims have been amended to include language about the
            PLL, register, and logic element. A POSITA would understand that the
17          amendments narrow the scope of the claim.
18 Ex. 1 at 5.
19          Netlist repeated those same arguments to the Federal Circuit, stating explicitly that the
20 amendments narrowed the scope of the claims and disclaimed broader coverage:
21          Netlist did what patent owners are expected to do during a reexamination—it
            narrowed its claims to define its precise inventive contribution over the prior art.
22
            Netlist revised its claims to require a memory module with a logic element that
23          acts “in response at least in part to” four enumerated signals. … In fact, Netlist
            unequivocally disclaimed any broader meaning during the reexamination.
24
     Ex. 2 at 1-2.
25
            Despite those unequivocal statements, Netlist argues that its amendments merely “clarify”
26
     the meaning of the original claims under Phillips. But prior to the stay, the parties agreed to Phillips
27
     constructions for the logic element, register, and phase-lock loop limitations that did not require the
28

                                                          1                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
        Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 6 of 20




 1 numerous requirements Netlist added by amendment. Even Netlist’s litigation expert admitted that
 2 the amendments imposed new substantive requirements and limited the claims to examples in the
 3 specification. Claims 1, 15, 28, 39, and their dependents are therefore subject to intervening rights.
 4          Second, the reexamination certificate and the record of the proceedings demonstrate that
 5 claim 16 was literally “amended” and therefore meets the threshold requirement of intervening
 6 rights. Netlist ignores the record and instead draws an artificial distinction between rewriting a
 7 claim and amending it for purposes of the threshold requirement. That distinction does not exist in
 8 the text of 35 U.S.C. § 316(b) (pre-AIA) or the applicable case law. Netlist also argues that its
 9 narrowing arguments to the PTO for the “operatively coupled” limitation cannot substantively
10 change the scope of the claims as a matter of law. But the case Netlist relies on for that proposition,
11 Marine Polymer, contradicts Netlist and makes clear that arguments during reexamination “can
12 affect the proper interpretation and effective scope of the[] claims.”
13          Third, with respect to the accused products, Netlist raises three unsupported arguments that
14 the Court should reject as a matter of law. Netlist argues that the intervening rights period should
15 start when the Federal Circuit issued its affirmance, but that argument contradicts the plain text of
16 § 316(b) (pre-AIA), which defines the period as running through the PTO’s issuance of the
17 reexamination certificate. Netlist argues that Google failed to address all of the accused products in
18 its motion for summary judgment, but that argument ignores the fact that Google addressed the exact
19 products Netlist has accused in its infringement contentions. And Netlist argues that s ome of the
20 accused products might have been purchased or used outside of the United States, but those products
21 are irrelevant to an infringement action under 35 U.S.C. § 271(a).
22 I.       THE AMENDMENTS TO CLAIMS 1, 15, 28, AND 39 NARROWED THEIR
            SCOPE AND DISCLAIMED SUBJECT MATTER
23
            Netlist does not dispute that independent claims 1, 15, 28, and 39 and their dependents meet
24
     the threshold requirement for intervening rights because they were amended during reexamination.
25
     Opp. at 12. Instead, Netlist argues that the amendments simply “clarified what was inherent in the
26
     original claims,” and therefore did not substantively change their scope for purposes of intervening
27
     rights. Id. at 17. The Court should reject that argument because it ignores the detailed nature of the
28

                                                          2                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
       Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 7 of 20




 1 amendments and the sworn statements Netlist made to the Federal Circuit and PTO characterizing
 2 the amendments as narrowing the claims and disclaiming broader subject matter.
 3          A.      Netlist’s Amendments Narrowed the Logic Element Limitations
 4          As detailed in Google’s motion, Dkt. 155 at 11-14, the amended claims of the ’912 Patent
 5 imposed new requirements on the “logic element” limitation:
 6          wherein the logic element generates gated column access strobe (CAS) signals or
            chip-select signals of the output control signals in response at least in part to (i)
 7          the at least one row address signal, (ii) the bank address signals, and (iii) the at
            least one chip-select signal of the set of input control signals and (iv) the PLL
 8          clock signal.
 9          Netlist argues that the amendment did not substantively change the scope of the claims
10 because “the language of each original independent claims [sic] expressly required the logic element
11 to receive signals (i), (ii), and (iii),” and that the logic element inherently received signal (iv). Opp.
12 at 22. Those arguments are both irrelevant and incorrect.
13          First, the arguments are irrelevant because the amended claim language does not simply
14 require the logic element to receive the four enumerated signals. The amendment requires the logic
15 element to use each of the four enumerated signals to generate output signals. Dkt. 155-5 at cl. 1.
16 The original claims placed no restriction on whether—let alone how—the logic element generated
17 output signals. Dkt. 155-3 at cl. 1. Likewise, when the parties submitted agreed-upon constructions
18 for the original claims, they did not impose any requirements on the type or number of input signals
19 the logic element must use to generate output signals. Dkt. 45-1 at 1 (explaining that a logic element
20 is “a hardware circuit that performs a predefined function on input signals from the computer system
21 and presents the resulting signals as its output.”). Those constructions were presented to the Court
22 under the Phillips standard. Id. Thus, if Netlist genuinely believed that the original claims required
23 the logic element to generate output signals based on four specific input signals, it would have—
24 and should have—proposed that requirement in its pre-stay construction. Netlist did not do that,
25 which confirms the logic element recited in the original claims was allowed to generate output
26 signals based on any type and any number of input signals. Dkt. 155-3 at cl. 1.
27          The amendments Netlist submitted during reexamination narrowed the original claims by
28 requiring the logic element to generate output signals based on four specific enumerated signals.

                                                          3                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 8 of 20




 1 Dkt. 155-5 at cl. 1. That is exactly what Netlist told the Federal Circuit. Ex. 2 at 1.1 The amendment
 2 to the logic element limitation was a central focus of the appeal, with Netlist arguing repeatedly that
 3 the amendment narrowed the scope of the claims and overcame the PTO’s finding that the original
 4 claims were invalid. Id. at 1-2. In the introduction to its appeal brief, Netlist told the court that it
 5 had “revised its claims to require a memory module with a logic element that acts ‘in response at
 6 least in part to’ four enumerated signals” and “unequivocally disclaimed any broader meaning.” Id.
 7 Netlist repeated those arguments later in the brief, explaining that its amendments and statements to
 8 the PTO were “enough to disclaim an interpretation that allows generating the recited output signals
 9 in response to less than all four enumerated signals.” Id. at 36. Netlist made the same arguments to
10 the PTO when it submitted the amendment for the logic element limitation. Dkt. 155 -9 at 51. Netlist
11 identified the amendment as one of three that “narrowed the claim” in order to “address the Board’s
12 rejection” based on the Amidi prior art reference. Id. at 52. Netlist then explained that “the amended
13 claims now also require that the logic element generates certain output control signals” in response
14 to the four enumerated input signals, which was different than the scheme in Amidi that relied on
15 only a subset of those signals. Id.2
16           Second, Netlist’s argument that the original claims required the logic element to receive each
17 of the four enumerated signals is incorrect. Opp. at 22. The first enumerated signal is a “row address
18 signal.” Dkt. 155-5 at cl. 1. Nothing in the original claims required the logic element to receive a
19 “row address signal,” let alone generate output signals in response to a “row address signal.” Dkt.
20 155-3 at claim 1. The original claims required only that the logic element receive a “ row/column
21 address signal,” which is broader than the “row address signal” required by the amended claims. Id.
22 As the name suggests, a “row/column address signal” may represent either a row or a column,
23 whereas a “row address signal” is limited to a row only. Dkt. 1 at 5:22-45. Thus, when Netlist
24 amended the logic element limitation to require a “row address signal” as an input, it narrowed the
25
26   1   Exhibit numbers refer to exhibits attached to the accompanying declaration of Jonathan Tse.
27   2
     Conversely, Netlist does not point to a single statement in the reexamination record or appeal
   where it characterized the amendments as simply to “clarify” the claims or recite subject matter that
28 was allegedly “inherent” in the original claims. Opp. at 17-24.

                                                           4                    CASE NO. 4:09-CV-05718-SBA
               GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
       Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 9 of 20




 1 scope of claims. Dkt. 155-9 at 48-49. That is exactly what Netlist’s reexamination expert, Dr.
 2 Sechen, told the PTO when Netlist submitted the amendment. Ex. 1 at 5-6 (“A POSITA would
 3 understand that the amendments narrow the scope of the claim to a memory module in which … at
 4 least one row address signal … is received by the logic element.”); id. at 9 (“As amended, the
 5 narrower claim dictates that a row address signal … is received by the logic element”).
 6          Netlist ignores Dr. Sechen’s testimony—offered at the time of the amendment—in favor of
 7 a new declaration from its litigation expert, Dr. Annavaram. Dkt. 197-9. The declaration should be
 8 afforded little if any weight because, as Dr. Annavaram admitted during deposition, he offered no
 9 analysis of the amended claims and no opinions about whether their scope had been substantively
10 changed. Ex. 3 at 35:25-37:16. The ostensible purpose of the declaration was to suggest that certain
11 features were inherent in the original claims of the ’912 Patent, but during deposition Dr. Annavaram
12 admitted that he was not providing a claim construction analysis and had not considered applicable
13 legal standards. Id. at 49:7-21, 52:6-19.
14          Furthermore, Dr. Annavaram contradicted the opinions set forth in his declaration during his
15 deposition. In his declaration, Dr. Annavaram argued that the original claims and specification of
16 the ’912 Patent inherently required the logic element to receive a “row address signal.” Dkt. 197-9
17 ¶¶ 28-29, 34. To support that opinion, he used an annotated version of Figure 1A in which he labeled
18 the signal An+1 as a “row address signal.” Id. During his deposition, however, he admitted that the
19 annotation was a “mistake” or an “error.” Ex. 3 at 70:12-71:15, 72:1-14; 90:1-6. He agreed that the
20 specification actually identifies the signal An+1 as a broader “row/column address signal.” Id. Thus,
21 when Netlist amended the logic element limitation to require a “row address signal” as an input, it
22 narrowed the scope of the claims as compared to the specification’s broader description of the
23 alleged invention. Dkt. 155-9 at 51. That is, of course, exactly what Netlist told the PTO and the
24 Federal Circuit. Id.; Ex. 1 at 5-6, 9; Ex. 2 at 1-2, 36. Indeed, Dr. Annavaram went on to admit that
25 a “row address signal” is just one example of a signal the logic element might use to generate its
26 output. Ex. 3 at 90:18-91:1, 91:24-93:5. The amendments limited the claims to that example.
27          Accordingly, Netlist’s amendments to the logic element limitation did not simply “clarify”
28 the claims or recite “inherent” subject matter. The amendments narrowed the claims and disclaimed

                                                          5                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 10 of 20




 1 broader subject matter. Thus, they substantively changed the scope of the claims as a matter of law.
 2 Laitram Corp. v. NEC Corp., 163 F.3d 1342, 1349 (Fed. Cir. 1998). The Federal Circuit’s decision
 3 in Laitram is particularly instructive in that regard. The original claims in Laitram were directed to
 4 “an electro-optical printing apparatus for printing alphanumeric characters.” Id. at 1344. During
 5 reexamination, the patentee amended the claims to require the apparatus to generate “ type quality
 6 alphanumeric characters.” Id. The Federal Circuit explained that “a plain reading of the claims
 7 would indicate that the original and reexamined claims are of different scope: the original claims
 8 appear to cover a printer or method of printing which generates any quality of alphanumeric
 9 characters, while the amended claims seem to cover only a printing apparatus or method of printing
10 which generates ‘type quality’ alphanumeric characters.” Id. at 1348. By narrowing the claims, the
11 amendment substantively changed their scope and subjected them to intervening rights. Id. at 1349
12 (“Thus, when Laitram added this limitation during reexamination, it narrowed the claims, thereby
13 substantively changing their scope.”).
14           The same rationale applies here. The original claims allowed the logic element to generate
15 output signals based on any type or any number of input signals, whereas the amended claims require
16 a minimum of the four enumerated signals. The amendment thus substantively changed the scope
17 of the claims as a matter of law. Id. at 1348-49; Presidio Comps. v. Amer. Tech. Ceramics, 875 F.3d
18 1369, 1379-80 (Fed. Cir. 2017) (“Whether viewed as a disclaimer or as evidence relevant to the
19 proper claim construction, it is clear that the amended claims exclude … theoretical calculation.
20 Therefore, there was a substantive change in claim scope.”).3
21           B.     Netlist’s Amendments Narrowed the Register Limitation
22           As detailed in Google’s motion, Dkt. 155 at 10-11, the amended claims of the ’912 Patent
23 imposed additional requirements on the “register” limitation:
24           wherein, the register (i) receives, from the computer system, and (ii) buffers, in
             response to the PLL clock signal, a plurality of row/column address signals and
25           the bank address signals, and (iii) transmits the buffered plurality of row/column
26
     The Kaufman decision cited in Netlist’s opposition is inapposite. Opp. at 14. There, the Federal
     3

27 Circuit explained that the amendments added requirements that were already present in the original
   claims, to the point that they appeared to be “unnecessary and redundant.” Kaufman Co., Inc. v.
28 Lantech, Inc., 807 F.3d 970 (Fed. Cir. 1986).

                                                          6                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 11 of 20




 1          address signals and the buffered bank address signals to the plurality of DDR
            memory devices
 2
            wherein the plurality of row/column address signals received by the register are
 3          separate from the at least one row address signal received by the logic element
 4          The amendments require the register to process specific types of signals—in particular
 5 “row/column address signals” and the “bank address signals.” Id. The amendments also require
 6 that the “row/column address signals” are “separate from the at least one row address signal” that is
 7 sent to the logic element. Id. Netlist argues that those requirements were already “inherent” in the
 8 original claims, Opp. at 19-22, but that argument ignores the original claim language, specification,
 9 and statements Netlist made to the PTO explaining that its amendments narrowed the scope of the
10 register limitation.
11          The original claim language required a “circuit comprising … a register,” but placed no
12 restriction on the operation of the register or the type of signals it had to process. Dkt. 155-3 at cl.
13 1. Likewise, the parties’ agreed-upon Phillips construction for the “register” limitation required “a
14 circuit component or components that receive, buffer, and transmit signals,” but did not require any
15 specific type of signals. Dkt. 45-1 at 1. The specification of the ’912 Patent provides examples of
16 the type of signals the register might process, “including bank address signals, row address signals,
17 column address signals, gated column address strobe signals, [and] chip-select signals.” Dkt. 155-
18 3. Thus, the original claim language allowed the register to receive, buffer, and transmit some, all,
19 or none of those signals, and the parties’ agreed-upon construction did not limit that claim scope in
20 any way. Dkt. 155-3 at claim 1; Dkt. 45-1 at 1.
21          The amended claims, however, impose specific requirements on the type of signals that the
22 register must process. Dkt. 155-5 at claim 1. The amended register limitation must receive, buffer,
23 and transmit “row/column address signals” and “bank address signals,” and the former must be
24 “separate from the at least one row address signal received by the logic element.” Id. When Netlist
25 added those requirements to the claims, its expert Dr. Sechen explained that a “POSITA would
26 understand that the amendments narrow the scope of the claim to a memory module in which the
27 bank address signals are received by the register … and the at least one row address signal—separate
28 from the plurality of row-column address signals received by the register—is received by the logic

                                                          7                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 12 of 20




 1 element.” Ex. 1 at 5-6. Thus, Dr. Sechen confirmed that the amendments narrowed the claims and
 2 substantively changed their scope. Laitram, 163 F.3d at 1348-49.
 3           Netlist has no answer for Dr. Sechen’s sworn testimony. Instead, Netlist relies—again—on
 4 the declaration from Dr. Annavaram, but his testimony contradicts the specification and provides
 5 no support for Netlist’s position. 4 Netlist argues that the “command signals” recited in the original
 6 claims necessarily included the “row/column address signals” and “bank address signals” recited in
 7 the amended claims. Opp. at 19. Netlist then argues that the register would “inherently” receive
 8 those signals “because the signals from the computer system must be buffered.” Id. at 20. Netlist
 9 is wrong on both points. First, the specification explains that “command signals” include “refresh”
10 and “precharge” signals, not “row/column address signals” and “bank address signals” as Dr.
11 Annavaram argues in his declaration. Dkt. 155-3. Second, Dr. Annavaram never testified that
12 signals received from the computer system must be buffered in the register. Dkt. 197-7 ¶¶ 25-26.
13 Netlist cites paragraphs 25 and 26 of his declaration for that point, but those paragraphs are silent
14 about whether signals received from the computer system are buffered. Id. Netlist is left with
15 conclusory attorney argument, which cannot inform the scope of the original claims. 5
16           C.     Netlist’s Amendments Narrowed the PLL Device Limitation
17           As detailed in Google’s motion, Dkt. 155 at 8-9, the amended claims of the ’912 Patent
18 imposed new requirements on the “phase-lock loop device” limitation:
19           wherein, in response to signals received from the computer system, the phase -lock
             loop (PLL) device transmits a PLL clock signal to the plurality of DDR memory
20           devices, the logic element, and the register
21           The amendments require the PLL to transmit a clock signal to the plurality of DDR memory
22 devices, the logic element, and the register. Id. Transmission of a clock signal from the PLL to the
23 logic element is significant because Netlist relied on that requirement to distinguish the Amidi prior
24 art reference that the PTO used to reject the original claims. Dkt. 155-9 at 51-52. The PTO
25
     4   Dr. Annavaram admitted that he was not disputing Dr. Sechen’s testimony. Ex. 3 at 38:16-39:2.
26
     5The specification also contradicts Netlist’s argument that signals received from the computer
27 system must be buffered in the register. Figure 1A, for example, shows an embodiment where
   signals CS0, CS1, and An+1 are transmitted directly from the computer system to the logic element
28 without being buffered in the register. Dkt. 1 at Fig. 1.

                                                           8                    CASE NO. 4:09-CV-05718-SBA
               GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 13 of 20




 1 recognized that the original claims did not limit the source of the clock signal for the logic element.
 2 Dkt. 155-3 at claim 1. Thus, the PTO found that Amidi disclosed the PLL limitation as claimed
 3 because Amidi’s logic element received clock signals from an external computer system. Dkt. 155-
 4 9 at 51-52. In response to the PTO’s determination, Netlist amended the PLL limitation to specify
 5 that it transmits clock signals to the logic element. Id. Netlist then relied on the amendment to
 6 distinguish Amidi and overcome the PTO’s rejection. Id.
 7          That amendment substantively changed the scope of the claims by narrowing the PLL device
 8 limitation. Presidio, 875 F.3d at 1378. The original limitation was broad enough to cover a device,
 9 like Amidi, whose logic element receives clock signals from an external source. Dkt. 155-9 at 51-
10 52. The limitation as amended, however, excludes such a device because the logic element must
11 receive a clock signal from the PLL. Id.; Presidio, 875 F.3d at 1378 (explaining that the scope of
12 claim has been substantively changed if the original version reads on a device that the amended
13 version does not); eBay Inc. v. Parts-River, Inc., No. 10-cv-04947, 2011 WL 1754083 at *3-4 (N.D.
14 Cal. May 9, 2011) (intervening rights applies where the amendment excludes an embodiment
15 covered by the original claims).
16          Netlist does not dispute the statements it made to the PTO regarding the significance of the
17 amendment to the PLL limitation. Opp. at 17-18. Instead, Netlist argues—again—that the subject
18 matter added by amendment was already present in the original claims. Id. That argument is
19 contradicted by the plain text of the original claims, which allowed for the logic element to receive
20 clock signals from any source—including an external device. Dt. 155-3 at claim 1. Indeed, the
21 specification of the ’912 Patent is broad enough to cover embodiments where the logic element
22 receives clock signals from an external clock or computer system—a point Dr. Annavaram did not
23 dispute in his deposition. Ex. 3 at 86:24-87:1. The original claims covered those broader
24 embodiments, and Netlist disclaimed them when it amended the claims to require the PLL to
25 transmit clock signals to the logic element. Presidio, 875 F.3d at 1378.
26          D.     Netlist’s Remaining Arguments Cannot Defeat Summary Judgment
27          Netlist tries to avoid summary judgment by arguing that further claim construction findings
28 are necessary before the Court can decide intervening rights. Opp. at 13. The Court should reject

                                                          9                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 14 of 20




 1 that argument because the parties already submitted agreed-upon Phillips constructions for the
 2 original claims of the ’912 Patent, including the logic element, register, and PLL limitations. Dkt.
 3 45-1 at 1.6 The amendments submitted during reexamination imposed new requirements on those
 4 limitations, and Netlist fails to provide any credible explanation for why further claim construction
 5 proceedings are necessary to determine whether those clearly substantive amendments altered the
 6 scope of the claims. Opp. at 13-14.
 7           Netlist also argues that Google improperly relied on a per se rule for intervening rights. Opp.
 8 at 14. That argument ignores the detailed nature of the analysis set forth in Google’s motion, which
 9 explained exactly how and why the amendments narrowed the scope of the claims. Mot. at 8-15.
10 Intervening rights arise from the narrowing and disclaimer effect of those amendments, not from
11 some per se rule. Id.; Laitram, 163 F.3d at 1348-49.
12           Netlist also argues—in a three-sentence section of its opposition—that narrowing of a claim
13 under BRI is irrelevant because intervening rights is judged based on the Phillips standard. Opp. at
14 24. That argument makes no sense and contradicts basic principles of claim construction. The
15 prosecution and reexamination history of a patent are highly relevant sources of intrinsic evidence
16 for determining the proper scope of a claim term under the Phillips standard. Phillips v. AWH Corp.,
17 415 F.3d 1303, 1317 (Fed. Cir. 2005) (en banc). Thus, courts routinely look to narrowing statements
18 and disclaimers that an applicant makes during prosecution or reexamination to construe the claims
19 under the Phillips standard. This is so even though those statements and disclaimers necessarily
20 occur in the context of prosecution under the BRI standard. Omega Eng’g, Inc. v. Raytek Corp.,
21 334 F.3d 1314, 1323 (Fed. Cir. 2003). Under Netlist’s rationale, any narrowing of a claim or
22 statements made in prosecution would be irrelevant to claim construction. That is obviously not the
23 law and Netlist’s argument should be rejected.
24
     6The fact that the parties agreed to Phillips constructions for the original claims distinguishes this
25
   case from Convolve. Opp. at 13-14. There, the district court’s construction for the original claims
26 was incorrect because it failed to account for limiting language in the specification and prosecution
   history. Convolve, Inc. v. Compaq Comp. Corp., 812 F.3d 1313, 1323 (Fed. Cir. 2016). Thus, the
27 starting point for the Court’s intervening rights analysis was incorrect. Id. Here, the parties already
   agreed on the Phillips construction for the relevant limitations, and the Court can rely on those
28 constructions as the starting point for its analysis.

                                                         10                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 15 of 20




 1          Finally, Google’s motion explained that asserted claims 77 and 80-91 are subject to absolute
 2 intervening rights because they were added during reexamination and impose substantially the same
 3 limitations on the logic element, register, and PLL as the amended claims. Mot. at 9-12. Netlist
 4 does not address those claims and therefore summary judgment is appropriate.
 5 II.      NETLIST AMENDED CLAIM 16 AND NARROWED ITS SCOPE
 6          A.     Netlist Does Not Dispute that Claim 16 Was Literally “Amended”
 7          As Google explained in its opening motion and its opposition to Netlist’s partial motion for
 8 summary judgment, claim 16 of the ’912 Patent meets the threshold requirement for intervening
 9 rights because it was amended during reexamination. Mot. at 7; Dkt. 195 at 6-9. In particular, both
10 the record of the reexamination proceedings and the certificate issued by the PTO identify the claim
11 as literally “amended.” Dkt. 156-8 at 9; Dkt. 156-4 at 2. Netlist does not dispute that point, but
12 argues that the amendment should not count for purposes of intervening rights because claim 16
13 was rewritten from dependent to independent form. Opp. at 5. There is simply no statutory support
14 for that argument. Dkt. 195 at 7-9. The plain text of 35 U.S.C. § 316(b) (pre-AIA) applies to any
15 “amended or new claim,” without qualification. Id. Conversely, the statute does not exclude any
16 particular type of amendment, including those that rewrite a claim from dependent to independent
17 form. Id. Netlist’s attempt to impose that requirement violates principles of statutory construction
18 and must be rejected. Aronsen v. Crown Zellerbach, 662 F.2d 584, 590 (9th Cir. 1981).
19          B.     Netlist Substantively Changed the Scope of Claim 16 Through Arguments
20          Netlist continues to misconstrue the en banc Federal Circuit’s Marine Polymer decision to
21 argue that a patentee’s arguments during reexamination “cannot give rise to intervening rights.”
22 Opp. at 7. What Netlist fails to acknowledge is that Marine Polymer was limited to the question of
23 whether the patentee’s arguments met the threshold requirement of intervening rights. 672 F.3d at
24 1362-63. The claims at issue were not “new or amended” as required under the applicable statute,
25 but the initial panel decision nevertheless found the threshold requirement was satisfied based on
26 the applicant’s arguments narrowing the scope of the claims. Id. The en banc court disagreed and
27 found that—even though the arguments might have narrowed the scope of the claims—the threshold
28 requirement was not satisfied absent new or amended claims. Id.

                                                        11                    CASE NO. 4:09-CV-05718-SBA
             GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 16 of 20




 1           The fact pattern here is different because claim 16 was literally amended and the threshold
 2 requirement of intervening rights is satisfied. Dkt. 195 at 6-9. In that regard, Marine Polymer’s
 3 observation that an applicant’s “actions and arguments during prosecution, including prosecution in
 4 a reexamination proceeding, can affect the proper interpretation and effective scope of their claims”
 5 is directly relevant to the Court’s analysis here. 672 F.3d at 1365. 7 After Netlist amended claim 16,
 6 it argued for a narrower definition of the “operatively coupled” limitation and thereby substantively
 7 changed the scope of the claim. Dkt. 195 at 10-14. Netlist fails to show otherwise.
 8           First, Netlist mischaracterizes its pre-stay claim construction arguments for the “operatively
 9 coupled” limitation. At the time, Netlist argued that the Phillips construction required nothing more
10 than a generic functional relationship between components. Dkt. 48 at 1, 19. Now, however, Netlist
11 argues that a person of ordinary skill in the art would understand the term—as recited in the original
12 claims—is much narrower and requires the PLL device to transmit specific clock signals to the logic
13 element, register, and memory devices. Opp. at 11. That argument should be rejected because
14 Netlist does not identify any evidence in the original claims or specification of the ’912 Patent that
15 would limit the “operatively coupled” limitation to a specific arrangement where the PLL transmits
16 clock signals to the logic element, register, and memory devices. Id. Indeed, the specification is
17 broad enough to cover embodiments where one or more of those components receive clock signals
18 from an external source—a point Dr. Annavaram did not dispute. Ex. 3 at 86:24-87:1.
19           Second, Netlist mischaracterizes the record of the reexamination proceedings to argue that
20 its statements to the PTO did not narrow the scope of the “operatively coupled” limitation. Opp. at
21 9-10. Netlist contends that it “put forth its interpretation” of the limitation at the “outset” of the
22 proceedings. Id. But that is not what happened. Dkt. 155-10 at 41-42; Dkt. 195 at 10-13. Netlist
23 argued for a narrower definition of “operatively coupled” only after the examiner rejected the
24 claims. Id. The examiner found that Amidi met the “operatively coupled” limitation because its
25
     7
     The quoted passage from Marine Polymer is, of course, consistent with Federal Circuit precedent
26
   explaining that prosecution history disclaimer—including through argument—is a fundamental
27 precept of claim construction that “promotes the public notice function” and “narrows the meaning
   of the claim consistent with the scope of the claims surrendered.” Biogen Idec, Inc. v.
28 GlaxoSmithKline LLC, 713 F.3d 1090, 1095 (Fed. Cir. 2013).

                                                         12                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 17 of 20




 1 logic element and PLL device shared a clock signal and worked together to transmit control signals
 2 to a plurality of memory devices. Id. Netlist disagreed and argued for a narrower definition that
 3 required the PLL device to “control the operation of the logic element” by clocking it “directly or
 4 indirectly.” Id.
 5          Thus, prior to the reexamination proceedings, Netlist argued for a broad ordinary meaning
 6 construction of “operatively coupled” that simply required the PLL to “functionally cooperate with”
 7 the logic element—which the Amidi reference disclosed. During reexamination, however, Netlist
 8 argued for a narrower definition that required the PLL to “control the operation” of the logic element
 9 by directly or indirectly clocking it. Dkt. 195 at 10-13. Those arguments narrowed the scope of the
10 claims through definitional statements and disclaimer. Vasudevan Software, Inc. v. MicroStrategy,
11 Inc., 782 F.3d 671, 679 (Fed. Cir. 2015); Tech. Props. Ltd. LLC v. Huawei Techs Co., Ltd., 849 F.3d
12 1349, 1357 (Fed. Cir. 2017).
13          Third, Netlist asks the Court to disregard its narrowing arguments because the examiner did
14 not accept its definition of “operatively coupled.” Opp. at 10. The case law Netlist relies on,
15 however, involved the PTO expressly rejecting the patentee’s definition. Galderma Labs., L.P. v.
16 Amneal Pharms. LLC, 806 F. App’x 1010, 1011 (Fed. Cir. 2020) (non-precedential); Power
17 Integrations, Inc. v. ON Semiconductor Corp., 396 F. Supp. 3d 851, 866 (N.D. Cal. 2019). That did
18 not happen here. The examiner never addressed—let alone expressly rejected—Netlist’s proposed
19 definition for the “operatively coupled” limitation. Dkt. 197-4 at 18-20. And Netlist never withdrew
20 its definition or argued for a broader understanding. The facts here are also distinguishable because
21 the claims of the ’912 Patent were ultimately allowed. Dkt. 155-5. In Power Integrations, the court
22 explained that prosecution history disclaimer “is meant to hold patentees to the arguments they make
23 to secure allowed claims, not rejected claims.” 396 F. Supp. 3d at 865. Thus, the court declined to
24 hold the patentee to the definition it relied on during inter partes review, because the PTO expressly
25 rejected that definition and rejected the claims as a result. Id. Here, Netlist relied on its definition
26 of “operatively coupled” to secure allowance of the claims, which were ultimately allowed by the
27 PTO. In these circumstances, the public notice function of prosecution disclaimer binds Netlist to
28 its definitional statements and narrows the scope of the claims. Biogen, 713 F.3d at 1095; X One,

                                                         13                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
         Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 18 of 20




 1 Inc. v. Uber Techs., Inc., 440 F. Supp. 3d 1019, 1044 (N.D. Cal. 2020) (declining to extend Power
 2 Integrations and finding disclaimer for allowed claims).8
 3           C.     Netlist Substantively Changed the Scope of Claim 16 Under Honeywell
 4           Netlist argues that amending a claim from dependent to independent form does not surrender
 5 claim scope. Opp. at 6. But that argument—and the cases Netlist relies on—are irrelevant because
 6 they do not address the circumstances at issue in Honeywell Int’l, Inc. v. Hamilton Sundstrand Corp.,
 7 370 F.3d 1131, 1139 (Fed. Cir. 2004) (en banc) (“Honeywell I”), which involved facts analogous to
 8 those here. Dkt. 195 at 15-18. In Honeywell I, the Federal Circuit expressly rejected the argument
 9 that amending a dependent claim to independent form cannot change its content or scope. 370 F.3d
10 at 1141, 1147. The court explained that if a dependent claim is amended to incorporate the
11 limitations of the original independent claim, and the original claim is canceled, then the patentee
12 has effectively admitted it was not entitled to the scope of the original claim. Id. at 1143. The same
13 rationale applies to this case. The examiner rejected the original version of independent claim 15
14 and, in response, Netlist amended dependent claim 16 to incorporate the limitations of claim 15.
15 Dkt. 156-8 at 9. Netlist then made several substantive amendments to claim 15, such that it was
16 narrower in scope than its original form. Dkt. 155-9 at 47-49, 51. Through those amendments,
17 Netlist—like Honeywell—conceded that it was not entitled to the original scope of the claimed
18 subject matter. Honeywell I, 370 F.3d at 1143-44.
19           Netlist’s response to Honeywell I relies on the same arguments presented in its partial motion
20 for summary judgment—i.e., that the doctrine of equivalents is inapplicable to intervening rights
21 and extends only to insubstantial differences. Opp. at 7. As Google explained in its opposition to
22 that motion, those arguments rely on non-controlling and inapposite case law that cannot overcome
23 the Federal Circuit’s rationale in Honeywell I, and that mischaracterize the requirement for a
24 substantive change in the context of intervening rights. Dkt. 195 at 16 -18.
25
     8 The fact that Netlist relied on further arguments and amendments to secure allowance of the
26
   claims does not limit the scope of its disclaimer with respect to the “operatively coupled” limitation.
27 Norian Corp. v. Stryker Corp., 432 F.3d 1356, 1361-62 (“In such cases, we have held the patentees
   to the scope of what they ultimately claim, and we have not allowed them to assert that claims should
28 be interpreted as if they had surrendered only what they had to.”).

                                                         14                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 19 of 20




 1 III.     NETLIST DOES NOT GENUINELY DISPUTE GOOGLE’S EVIDENCE
            CONCERNING ITS PURCHASE AND USE OF THE ACCUSED PRODUCTS
 2
            Rather than disputing the detailed documentary evidence and witness testimony Google
 3
     presented in its motion, Mot. at 18-24, Netlist puts forward three undeveloped and unsupported
 4
     arguments that should be rejected as a matter of law. Opp. 24-25.
 5
            First, Netlist argues that the intervening rights period should stop when the Federal Circuit
 6
     affirms the PTO’s reexamination decision. That argument is not credible. The applicable statute
 7
     explicitly provides that amended or new claims are not part of the patent until the PTO issues a
 8
     reexamination certificate, and that the intervening rights period for any such claims runs until the
 9
     date the certificate issues. 35 U.S.C. § 316 (pre-AIA); Marine Polymer, 672 F.3d at 1362.
10
            Second, Netlist argues that Google’s motion does not identify all of the accused products,
11
     and in particular 8-Rank and 16-Rank memory modules. Opp. at 24. That argument ignores the
12
     fact that Netlist’s operative infringement contentions are limited to 4-Rank memory modules, with
13
     no allegations against 8-Rank or 16-Rank products. Dkt. 154-8 at 1-2. Those contentions govern
14
     the scope of the accused products, and Google was entitled to rely on the contentions when it
15
     submitted its opening brief on intervening rights. Netlist has never asked the Court for leave to
16
     amend to accuse 8-Rank or 16-Rank products, and Netlist cannot do so now in an effort to avoid
17
     summary judgment.
18
            Third, Netlist argues that the purchase orders and inventory data Google presented in its
19
     motion are insufficient to show that certain products were used or purchased in the United States.
20
     That argument is irrelevant. Google provided detailed and comprehensive evidence to show the
21
     purchase and inventory data for every accused memory module it has purchased or used. To the
22
     extent certain products were purchased or used outside of the United States, they cannot be accused
23
     of infringement in the first place. 35 U.S.C. § 271(a).
24
     IV.    CONCLUSION
25
            For the foregoing reasons and those set forth in its opening motion, Google requests that the
26
     Court grant summary judgment on the issue of absolute intervening rights for products that Google
27
     purchased and used in the United States prior to February 8, 2021.
28

                                                         15                    CASE NO. 4:09-CV-05718-SBA
              GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
      Case 4:09-cv-05718-SBA Document 208 Filed 09/21/21 Page 20 of 20




 1
     DATED: September 21, 2021                 QUINN EMANUEL URQUHART &
 2                                             SULLIVAN, LLP

 3
 4                                             By       /s/ David Perlson
                                                            David Perlson
 5
                                                        David Perlson (CA Bar No. 209502)
 6                                                      davidperlson@quinnemanuel.com
 7                                                      Jonathan Tse (CA Bar No. 305468)
                                                        jonathantse@quinnemanuel.com
 8                                                      50 California Street, 22nd Floor
                                                        San Francisco, CA 94111
 9                                                      Telephone: (415) 875-6600
                                                        Facsimile: (415) 875-6700
10
11                                                      Jared Newton (admitted pro hac vice)
                                                        jarednewton@quinnemanuel.com
12                                                      Deepa Acharya (CA Bar No. 267654)
                                                        deepaacharya@quinnemanuel.com
13                                                      Sandy Shen (admitted pro hac vice)
14                                                      sandyshen@quinnemanuel.com
                                                        1300 I Street NW, Suite 900
15                                                      Washington, D.C. 20005
                                                        Telephone: (202) 538-8000
16                                                      Facsimile: (202) 538-8100
17
                                                        Catlin Williams (CA Bar No. 336464)
18                                                      catwilliams@quinnemanuel.com
                                                        555 Twin Dolphin Drive, 5th Floor
19                                                      Redwood Shores, CA 94065
                                                        Telephone: (650) 801-5000
20                                                      Facsimile: (650) 801-5100
21
                                                        Attorneys for Defendant Google LLC
22
23
24
25
26
27
28

                                                       16                    CASE NO. 4:09-CV-05718-SBA
            GOOGLE’S REPLY IN SUPPORT OF I TS M OTION FOR SUMMARY JUDGMENT ON ABSOLUTE I NTERVENING RIGHTS
